DETAILED ACTION 
Notice of Pre-AIA  or AIA  Status
1.    The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
2. A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 16 May 2022 has been entered. 
3. Applicant's arguments and amendments to the claims have been fully considered but do not place the application in condition for allowance. All rejections not recited herein are hereby withdrawn. 
Claim Status
4. 	Claims 90-91, 94, 96-97, 100, 105-109 and 111 are pending.
	Claims 91, 96, 97, 101, 105 and 109  are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Note that claim 97 has the status identifier of (“Currently Amended”). However, claim 97 does not read on the elected subject matter. While the claim recites that the method is one that further detects an allele present in an SNV in one of the recited genes, which include the ADCY7 gene, the alleles that are subsequently recited do not include an allele in the ADCY7 gene. Note also that claim 97 was amended in the reply of 5/16/22 to recite particular rs numbers and the newly added text was not underlined as is required by 37 CFR 1.121 (c). Future amendments must comply with 37 CFR 1.121.
Claims 90, 94, 100, 106-108 and 111 read on the elected invention and have been examined herein. Claim 111 has been examined to the extent that it reads on the elected therapeutics of a type 5 adenylyl cyclase inhibitor or the particular inhibitor of NKH466.  Prior to the allowance of the claims, any non-elected subject matter which has not been rejoined with the elected subject matter will be required to be removed from the claims.
Note that claim 108 includes the incorrect status identifier of “(Withdrawn - Currently Amended”) whereas the status identifier should be “(Previously presented”).
Claim Objections
5. Claims 90, 94, 100, 106-108 and 111 are objected to because of the following informalities: 
 Claim 90 (and thereby dependent claims 94, 100, 106-108 and 111) recite at b) “rs7715043” whereas the claim should recite “rs77150043.” 
Claim 90 (and thereby dependent claims 94, 100, 106-108 and 111) are objected to because the claims should be close-ended. That is, an “and” should be inserted in step a) after “the human patient;”
Appropriate correction is required.
Claim Rejections - 35 USC § 112(b) - Indefiniteness
 
6. The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 90, 94, 100, 106-108 and 111 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 90, 94, 100, 106-108 and 111 are indefinite and vague. The preamble of the claims recite that the method is one for detecting a T allele in a SNV in rs77150043.  However, step b) of the claims more generally recites detecting a SNV in rs77150043. The claims do not recite a clear step of detecting a T allele in SNV rs77150043, as required by the preamble of the claims.  This rejection may be obviated by amendment of claim 90 to recite “b) detecting in a nucleic acid from the sample a T allele in SNV rs77150043.” 
Claims 100 and 111 are further indefinite over the recitation of “the human patient harboring said SNV” because it is not clear as to whether this refers to the human patient in which the T allele at the SNV has been detected or to human subjects having any allele at the SNV. This rejection may be obviated by amendment of claim 100 to recite “wherein the human patient harboring the T allele at SNV in rs77150043 is treated…”.
Claim 106 is indefinite over the recitation of “wherein the step of detecting the presence of said SNV” because this phrase lacks proper antecedent basis since the claim does not previously specifically recite detecting the presence of a SNV per se. This rejection may be obviated by amendment of claim 106 to recite “wherein the detecting at step b) further comprises” or “wherein, in b), the detecting further comprises.”
New Claim Rejections - 35 USC § 112(a)– Written Description 

7. The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 100 and 111 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a Written Description rejection.
	“[T]he purpose of the written description requirement is to ‘ensure that the scope of the right to exclude, as set forth in the claims, does not overreach the scope of the inventor’s contribution to the field of art as described in the patent specification.” Ariad Pharm., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1353-54 (Fed. Cir. 2010) (en banc) (quoting Univ. of Rochester v. G.D. Searle & Co., 358 F.3d 916, 920 (Fed. Cir. 2004)). To satisfy the written description requirement, the specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. Vas-Cath, Inc. v. Mahurkar, 935 F.2d 1555, 1562-63, 19 USPQ2d 1111 (Fed. Cir. 1991). See also MPEP 2163.04.
For a claim to a genus, a generic statement that defines a genus of substances by only their functional activity does not provide an adequate written description of the genus. Reagents of the University of California v. Eli Lilly, 43 USPQ2d 1398 (CAFC 1997). The Federal Circuit has cautioned that, for claims reciting a genus of antibodies with particular functional properties, ‘‘[c]laiming antibodies with specific properties, e.g., an antibody that binds to human TNF-a with A2 specificity, can result in a claim that does not meet written description even if the human TNF-a protein is disclosed because antibodies with those properties have not been adequately described." Centocor Ortho Biotech Inc. v. Abbott Labs., 97 USPQ2d 1870, 1875, 1877-78 (Fed. Cir. 2011).
‘‘[A] sufficient description of a genus . . . requires the disclosure of either a representative number of species falling within the scope of the genus or structural features common to the members of the genus so that one of skill in the art can ‘visualize or recognize’ the members of the genus.” Ariad, 598 F.3d at 1350 (quoting Eli Lilly, 119 F.3d at 1568-69). A ‘‘representative number of species” means that those species that are adequately described are representative of the entire genus. AbbVie Deutschland GMBH v. Janssen Biotech, 111 USPQ2d 1780, 1790 (Fed. Cir. 2014). Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus to provide a "representative number” of species. The "structural features common to the members of the genus” needed for one of skill in the art to ‘visualize or recognize’ the members of the genus takes into account the state of the art at the time of the invention. For antibodies, the Federal Circuit has found that possession of a mouse antibody heavy and light chain variable regions provides a structural "stepping stone" to the corresponding chimeric antibody, but not to human antibodies. Centocor, 97 USPQ2d at 1875.
Herein, claim 100 is drawn to methods that further comprise treating a human subject with Crohn’s disease or psoriasis and having an SNV at rs77150043 with a therapeutic agent that targets ADCY7. Claim 111 requires that the agent is a type 5 adenylyl cyclase inhibitor.
Claim 100 encompasses agents that increase or decrease ADCY7 expression or activity. Claim 111 encompasses agents of any structure that in any manner inhibit type 5 adenylyl cyclase. The therapeutic may be an antibody, a small molecule, protein, polynucleotide, oligonucleotide, antisense RNA, siRNA, shRNA, miRNA, ribozyme, gene therapy, aptamer or enzyme (see, e.g., para [0096]; paragraph numbering herein is with respect to the published application).
The claims do not define the therapeutics in terms of any relevant structural properties.
The specification states “[0178] The elucidation of the role played by the AID associated SNVs described herein in modulating the AID phenotypes may facilitate the development of further pharmaceutical compositions useful for treatment and diagnosis of AIDs including pAIDs. Such information may also enable new uses of existing pharmaceutical agents in combination for the treatment of AID.”
The specification does not adequately describe in terms of its complete structure or any other relevant identifying characteristics a representative number of such therapeutics
Rather, in Table 12, the specification lists the following “Therapeutic Molecules on U.S. Market or in Development”:

    PNG
    media_image1.png
    57
    591
    media_image1.png
    Greyscale

NKH477 is a type of type 5 adenylyl cyclase inhibitor. The listing of therapeutics, including therapeutics that were under development, is not sufficient to establish that Applicant was in possession of the very broadly claimed genus of any therapeutic that targets ADCY7 by increasing or decreasing ADCY7 expression or activity and which may be any antibody, small molecule, protein, polynucleotide, oligonucleotide, antisense RNA, siRNA, shRNA, miRNA, ribozyme, gene therapy, aptamer or enzyme
The variation encompassed by the presently claimed therapeutic agents is large and the specification does not establish that the species described is representative of the claimed genus. Neither does the disclosure provide sufficient evidence that there is a common structure shared by the diverse inhibitors. The disclosure therefore does not show that applicant is in possession of the necessary common attributes or features possessed by the members of the claimed genus of antibodies, mall molecules, proteins, antisense RNAs, siRNAs, shRNAs, miRNAs, ribozymes, nucleic acids for gene therapy, aptamers or enzymes. Accordingly, the skilled artisan would not recognize that applicants were in possession of the invention as broadly claimed at the time the application was filed.
The claims define the inhibitors only in terms of their functional properties. However, naming of a compound in terms of its functional attributes – i.e., ability to target ADCY7 or to inhibit a type 5 adenylyl cyclase - is not sufficient to describe that compound. More than a statement of biological function is required to satisfy the 35 USC 112 first paragraph, written description requirement for a specific compound. 
  As the District Court in University of Rochester v. G.D. Searle & Co., Inc. (2003 WL 759719 W.D.N.Y., 2003) noted “In effect, then, the '850 patent claims a method that cannot be practiced until one discovers a compound that was not in the possession of, or known to, the inventors themselves. Putting the claimed method into practice awaited someone actually discovering a necessary component of the invention.”  This is similar to the current situation since the breadth of the current claims comprises compounds 
which the present inventors were not in the possession of, or which were not known to the inventors.  
Moreover, Cf. University of Rochester v G.D. Searle & Co., Inc., Monsanto Company, Pharmacia Corporation, and Pfizer Inc., No. 03-1304, 2004 WL 260813 (Fed. Cir. Feb. 13, 2004) held that:
Regardless whether a compound is claimed per se or a method is claimed that entails the use of the compound, the inventor cannot lay claim to that subject matter unless he can provide a description of the compound sufficient to distinguish infringing compounds from non-infringing compounds, or infringing methods from non-infringing methods.

	With respect to the present invention, there is no record or description which would demonstrate conception of a representative number of therapeutic agents that target ADCY7 or which are inhibitors of a type 5 adenylyl cyclase and which can be used to treat human patient’s with Crohn’s disease or psoriasis which harbor a SNV at rs77150043. Therefore, the claims fail to meet the written description requirement because the claims encompass a significantly large genus of inhibitors and KRAS variants which are not described in the specification. 		
Modified Claim Rejections - 35 USC § 112(a) - Enablement
8.  Claims 90, 94, 100, 106-108 and 111 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for methods of detecting a T allele at SNV rs77150043 on 16q12.1 in the ADCY7 gene in a human patient having Crohn’s disease (CD) or psoriasis (PS or PSOR), the method comprising: a) obtaining a biological sample from the human subject; and b) detecting in a nucleic acid from the sample a T allele at SNV rs77150043, 
does not reasonably provide enablement for methods which detect any SNV in the ADCY7 gene, or methods which treat any CD or psoriasis with an agent that targets ADCY7 or which is a type 5 adenylyl cyclase inhibitor, and particularly NKH477. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims. 
The following factors have been considered in formulating this rejection (In re Wands, 858F.2d 731, 8 USPQ2d 1400 (Fed. Cir. 1988): the breadth of the claims, the nature of the invention, the state of the prior art, the relative skill of those in the art, the predictability or unpredictability of the art, the amount of direction or guidance presented, the presence or absence of working examples of the invention and the quantity of experimentation necessary.
	The claims are drawn to methods of diagnosing and treating any autoimmune disease (AID) in a patient by detecting any genetic variation in the ADCY7 gene, or any genetic variation at 16q12.1 (claim 103), or any SNP in linkage disequilibrium with rs77150043 (claim 110). The claims further include administering a type 5 adenylyl cyclase inhibitor, and particularly NK477, to the patient diagnosed with the AID to thereby treat the patient.
	The specification teaches the results of a genome wide association study in which SNPs were identified which were correlated with risk of pediatric or adult autoimmune disorders. The specification teaches that the T allele of SNP rs77150043, located in an intron sequence of ADCY7, is correlated with risk or occurrence of psoriasis or Crohn’s disease. 
The specification states:
“The fourth signal associated with the inflammatory disease PS and CD near chr6q12.1 (rs77150043). This intronic SNP in ADCY7, encodes a member of the adenylate cyclase (AC) enzyme family and is strongly expressed in peripheral leukocytes, spleen, thymus, and lung tissues and supported by mouse data.”
 
A. The specification does not enable methods which detect any SNV in the ADCY7 at rs77150043. The specification (Table 2a) teaches only the SNV of a T allele at rs77150043. The specification teaches that only the T allele at rs77150043 is correlated with the occurrence of psoriasis and Crohn’s disease. Note that while the claims have been amended to omit the recitation that the method is one for diagnosing Crohn’s disease or psoriasis, the specification teaches that this is the intended use of the recited methods. The specification does not teach any other specific and substantial use for the claimed methods. Further, the dependent claims additionally recite that the patient with CD or psoriasis who has the SNV is then administered an agent that targets ADCY7.
As set forth in MPEP 2107.02IIA, “A statement of specific and substantial utility should fully and clearly explain why the applicant believes the invention is useful. Such statements will usually explain the purpose of or how the invention may be used (e.g., a compound is believed to be useful in the treatment of a particular disorder). Regardless of the form of statement of utility, it must enable one ordinarily skilled in the art to understand why the applicant believes the claimed invention is useful.”
   Thus, there is a requirement for the specification to enable using the claimed methods for a specific and substantial practical purpose, even if that specific and substantial practical purpose is not clearly stated in the claims.
The fact that a person of ordinary skill in the art may be able to carry out the steps of a claimed method is irrelevant if the Applicant does not establish that the method provides a useful result. See, In re Fisher, 421 F.3d 1365, 1378-79 (Fed Cir. 2005); In re Kirk, 376 F. 2d 936, 942 (CCPA 1967) (“Necessarily, compliance with § 112 requires a description of how to use presently useful inventions, otherwise an applicant would anomalously be required to teach how to use a useless invention.”).  Herein, the enablement requirement is not fulfilled by merely showing that one can obtain a biological sample from a human subject and detect any nucleotide at SNV rs77150043. Rather, there is a requirement to establish that practicing the recited steps will accomplish the practical and substantial use set forth in the specification of diagnosing CD or psoriasis.
	

Note also that the specification does not teach that any other particular alleles at rs77150043 occur in CD or psoriasis patients or in patients having other autoimmune disorders such as asthma or lupus or rheumatoid arthritis.
The art of determining an association between polymorphisms / genetic variations and a phenotype, such as an autoimmune disease, is highly unpredictable. It was well recognized in the art at the time the invention was made that the associations between polymorphisms and phenotypic traits are often irreproducible.  
The unpredictability in the art is supported by the teachings in the specification.  The specification teaches that only particular SNPs in particular genes or chromosomal regions were associated with specific autoimmune disorders.  
The unpredictability in the art is also supported by the post-filing date art of Luo et al (Nature Genetics. Feb. 2017. 49(2): 186-192 and Online Methods, Supplementary Figures and Supplementary Note, 70 pages total) reports that rs78534766 is a missense variant (p.Asp439Glu) in ADCY7 and this doubles the risk of UC. It is stated that this variant “is strongly predicted to alter protein function” (p. 189, col. 1). Luo (p. 189, col. 1) also states that:
 “A previous report described an association between an intronic variant in this gene and Crohn's disease, but our signal at this variant (P = 2.9 × 10−7) vanished after conditioning on the nearby associations at NOD2 (conditional P = 0.82). By contrast, we observed that p.Asp439Glu showed nominal association with Crohn's disease after conditioning on NOD2 (P = 7.5 × 10−5, OR = 1.40), while the significant signal remained for ulcerative colitis (Fig. 2).” (Emphasis added).
Note that the above mentioned intronic variant is the rs77150043 SNV/SNP.
Accordingly, it is highly unpredictable as to what would be the identity of particular alternative alleles at rs77150043 which would be correlated with Crohn’s disease or psoriasis and which would be indicative of a patient that should then be treated with an agent that targets ADCY7. 
B.  Claims 100 and 111 recite that the human patient (with CD or psoriasis) is then treated with one or more therapeutic agents that target ADCY7, and particularly an agent that is an inhibitor of type 5 adenylyl cyclase inhibitor, and specifically NKH477. 
However, the specification does not teach a functional effect of the T allele at SNV 77150043. This SNP is present in an intron of the ADCY7 gene. There is no information as to how a T allele at SNV 77150043 affects the expression or function of the ADCY7 gene or affects one or more symptoms or the occurrence or outcome of CD or psoriasis.
The specification does not provide any information that establishes that it was well-known in the prior art that CD or psoriasis can be treated with any agent that targets (and thereby increases or decreases the expression or activity of) ADCY7. There is no showing that it was conventional to treat CD or psoriasis with an inhibitor of type 5 adenylyl cyclase inhibitor, and specifically NKH477.
The fact that a SNV occurs in patients having a particular disorder, such as CD or psoriasis, does not necessarily indicate that increasing or decreasing the expression of the gene in which the SNV is present or increasing or decreasing the activity of the protein product encoded by the gene in which the SNV is present will have an effect on the occurrence or any one or more symptoms of the disorder. 
The specification does not teach how to make and use a representative number of the therapeutic agents that target ADCY7 or which inhibit 5 adenylyl cyclase. As broadly recited, the therapeutic may be an antibody, a small molecule, protein, polynucleotide, oligonucleotide, antisense RNA, siRNA, shRNA, miRNA, ribozyme, gene therapy, aptamer or enzyme (see, e.g., para [0096]; paragraph numbering herein is with respect to the published application). The specification does not teach a representative number of such agents or their use for treating Crohn’s disease or psoriasis.
Table 12 of the specification is entitled “Certain Molecules in Development Associated with Particular Genes,” and lists type 5 adenylyl cyclase inhibitor and NKH477 as “Therapeutic Molecules on U.S. Market or in Development” which target ADCY7. However, the specification does not teach that a type 5 adenylyl cyclase inhibitor, and particularly NKH477, can be used to effectively treat any patient diagnosed as having psoriasis or any other autoimmune disorder. For instance, there is no showing or reasonable scientific basis provided in the specification to establish that a type 5 adenylyl cyclase inhibitor, including NKH477, would be effective to treat CD or psoriasis in a patient having a T allele at rs77150043. While the prior art teaches that “NKH 477” has been studied to treat acute heart failure, the prior art does not appear to teach that NKH 477 or other type 5 adenylyl cyclase inhibitors are conventionally used for the treatment of psoriasis or CD.
Applicant’s attention is directed to Wyeth v. Abbott Laboratories 107 USPQ2d 1273, 1275, 1276 (Fed. Cir. June 2013) wherein it is stated that “Claims are not enabled when, at the effective filing date of the patent, one of ordinary skill in the art could not practice their full scope without undue experimentation. MagSil Corp. v. Hitachi Global Storage Techs., Inc., 687 F.3d 1377, 1380-81 [103 USPQ2d 1769] (Fed. Cir. 2012).” Therein, it was held that even routine experimentation may be undue when it is extensive and the results are unpredictable. 
Further, as set forth in Rasmusson v. SmithKline Beecham Co., 75 USPQ2d 1297, 1302 (CAFC 2005), enablement cannot be established unless one skilled in the art "would accept without question" an Applicant's statements regarding an invention, particularly in the absence of evidence regarding the effect of a claimed invention. Specifically:
    "As we have explained, we have required a greater measure of proof, and for good reason. If mere plausibility were the test for enablement under section 112, applicants could obtain patent rights to "inventions consisting of of little more than respectable guesses as to the likelihood of their success. When one of the guesses later proved true, the "inventor" would be rewarded the spoils instead of the party who demonstrated that the method actually worked. That scenario is not consistent with the statutory requirement that the inventor enable an invention rather than merely proposing an unproved hypothesis." 

“To be enabling, the specification of a patent must teach those skilled in the art how to make and use the full scope of the claimed invention without ‘undue experimentation.'" In re Wright 990 F.2d 1557, 1561.  In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970) it was determined that '(t)he scope of the claims must bear a reasonable correlation to the scope of enablement provided by the specification to persons of ordinary skill in the art".  The amount of guidance needed to enable the invention is related to the amount of knowledge in the art as well as the predictability in the art.  Furthermore, the Court in Genetech Inc. v Novo Nordisk 42 USPQ2d 1001 held that '(I)t is the specification, not the knowledge of one skilled in the art that must supply the novel aspects of the invention in order to constitute adequate enablement". 
Herein, although the level of skill in the art is high, given the lack of disclosure in the specification and in the prior art and the unpredictability of the art, it would require undue experimentation for one of skill in the art to make and use the invention as broadly claimed.Response to Remarks:
In the reply of 16 May 2022, Applicant states that the amendments to the claims obviate the prior rejection. 
However, as discussed above, while the preamble of the claim recites detecting a T allele at SNV rs77150043, the body of the claim recites detecting any SNV at rs77100543. The intended use of the claim does not constitute a limitation within the body of the claim because it does not serve to limit the identity of the variant that is detected. This aspect of the rejection may be obviated by amendment of claim 90 to recite “b) detecting in a nucleic acid from the sample a T allele in SNV rs77150043.”
The response further states:          “Applicants take exception to the Examiner’s position that the specification fails to establish that a type 5 adenylyl cyclase inhibitor, including NKH477, would be effective to treat the patient having a T allele at rs77150043. ADCY 7 is a membrane-bound adenylate cyclase that catalyses the formation of cyclic AMP from ATP and is inhibitable by calcium. During inflammation, ADCY 7 mediates zymosan-induced increase intracellular cAMP, leading to protein kinase A pathway activation in order to modulate innate immune responses through heterotrimeric G proteins. ADCY 7 also functions, through cAMP response regulation, to keep inflammation under control during bacterial infection by sensing the presence of serum factors, such as the bioactive lysophospholipid (LPA) that regulate LPS-induced TNF-alpha production. In view of the foregoing, the skilled person would expect that modulators of cAMP production would be useful for the treatment of inflammation, particularly that associated with CD and/or PS.”

These arguments have been fully considered but are not persuasive. While ADCY7 may have the above listed biochemical activities in vitro, there is no showing that in vivo treatment of human patients with any agent that targets ADCY7 by increasing or decreasing the expression of ADCY7 or by increasing or decreasing an activity of ADCY7 protein will ameliorate one or more symptoms of CD or psoriasis. Applicant’s provide no evidence to support their arguments regarding the effect of ADCY7 on bacterial infections or of the conventional use of agents that target ADCY7 to treat bacterial infections. There is no showing that the inflammation that occurs in CD or psoriasis is the same as that which occurs with bacterial infections such that an agent that treats bacterial infections can also be used to treat CD or psoriasis, particular in a subject having a T allele at rs77150043.  The fact that a polymorphism occurs in an intron region of the ADCY7 gene in patients with CD or psoriasis does not establish that one could predictably treat CD or psoriasis by “targeting” ADCY7 expression or activity. Note that the specification does not teach a functional effect for the T allele at rs77150043. Further, for the reasons discussed in detail in the above rejection, Applicant does not teach how to make and use a representative number of the broadly claimed agents targeting ADCY7 or which are inhibitors of a type 5 adenylyl cyclase for the treatment of human subjects having CD or psoriasis, and particularly wherein the human subject has a T allele at rs77150043.



Priority
9. Upon further consideration, the present claims have been determined to be entitled to the filing date of parent application 15/242,091, filed August 19, 2016. The claims are not entitled to the priority date of provisional application 62/208,383, filed 8/21/15 or 62/320,400, filed 4/8/16. While the ‘383 application discloses methods for detecting the genetic alteration of a SNP at rs77150043 I the ADCY7 gene as diagnostic of pediatric psoriasis or Crohn’s disease and treating the patient with a type 5 adenylyl cyclase inhibitor, including NKH 477, the ‘383 application (and ‘400 application) does not disclose methods for detecting a SNV at rs77150043 in non-pediatric CD or psoriasis patients, including adult subjects having CD or psoriasis. If Applicant asserts that the present claims are entitled to priority to the provisional applications, Applicant should point to specific teachings (e.g., by page and line number) in the priority applications to establish priority for each of the recitations set forth in the claims.   
Claim Rejections - 35 USC § 102
10. In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 90, 94, 106, and 107 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Li et al (Nature Medicine. 24 August 2015. 21(9): 1018; cited in the IDS).  
Li et al teaches methods comprising obtaining a sample from a human pediatric subject having psoriasis or Crohn’s disease comprising obtaining a biological sample from the subject and assaying nucleic acids in the sample for a SNV in the ADYC7 gene, wherein the SNV is the T allele at rs77150043, and determining that the subject has psoriasis or Crohn’s disease based on the detection of the T allele at rs77150043 (e.g., p. 1019, col. 2; p. 1025, col. 1; and Table 1). 
	Regarding claims 106-107, Li teaches that the SNV at rs77150043 was detected using Infinium HumanHap550 and 610 BeadChip array platforms (Online Methods, p. 2, col. 2 “Genotyping, imputation, association testing and QC”), and thereby by specific hybridization of DNA. 
Claim Rejections - 35 USC § 103
11. The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 108 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li et al (Nature Medicine. 24 August 2015. 21(9): 1018; cited in the IDS) in view of  Cai et al (PGPUB 2006/0008799).
The teachings of Li et al are presented above. Li et al does not teach a method in which the SNV is detected in a nucleic acid that is RNA. 
However, methods for detecting SNVs/SNPs in target RNA molecules, in addition to or in place of target DNA molecules, were well-known in the prior art.
For example, Cai et al teaches methods of assaying RNA, in addition to or in place of DNA, to detect polymorphisms present in target RNA using nucleic acid hybridization probes (e.g., para [0029-0030]).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Li so as to have analyzed target RNA for the presence of the T allele at rs77150043 because this would have provided an equally effective means for detecting the T allele at  rs77150043 in patients having CD or psoriasis.
Response to remarks presented in the reply of 14 September 2021:
It is noted that Applicant previously argued that Li et al is not prior art to the present invention because the disclosure was made less than 1 year before the 19 August 2016 filing date of the parent application and the additional authors on the Li et al reference did not contribute to the conception of the invention. 
However, the Li et al reference includes additional authors that are not listed as inventors of the present application. A proper declaration has not been filed to establish that the applied reference was made by only the inventive entity or one or more joint inventors. See MPEP 2155: “AIA  35 U.S.C. 102(b)(1)(A) provides that a grace period disclosure shall not be prior art to a claimed invention under AIA  35 U.S.C. 102(a)(1) if the disclosure was made by the inventor or a joint inventor. An applicant may show that a disclosure was made by the inventor or a joint inventor by way of an affidavit or declaration under 37 CFR 1.130(a) (an affidavit or declaration of attribution). See In re Katz, 687 F.2d 450, 455, 215 USPQ 14, 18 (CCPA 1982) and MPEP § 718.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLA J MYERS whose telephone number is (571)272-0747.  The examiner can normally be reached on M-Th 6:30-5:00 EST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 571-272-0731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CARLA J MYERS/Primary Examiner, Art Unit 1634